Title: To Thomas Jefferson from C. W. F. Dumas, 18 August 1789
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 18 Aug. 1789. TJ’s letters of 27 and 30 July have delivered him “d’une grande perplexité.” Postponement of TJ’s departure is fortunate because it will enable him to give an account of affairs in Europe which cannot fail to be interesting to the United States, “surtout de la part d’un Observateur tel que Votre Excellence.” He hopes TJ will promote his solicitation to be accredited at the court of Bruxelles, while leaving “in statu quo mon existence en ce pays.” Is going to spend a fortnight with the Van Staphorsts in Amsterdam, and offers his services there, as here and everywhere.
